DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed on 8/18/2021, with respect to independent claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US publication 2018/0240737 A1), hereinafter referred to as Tu737, and further in view of Yan et al. (US publication 2018/0366579 A1), hereinafter referred to as Yan579.

Regarding claim 1, Tu737 teaches a semiconductor device (fig. 3 and related text) comprising: a semiconductor-on-insulator (SOI) substrate (S, examiner markup below) comprising a semiconductor layer (42, [0062]), a bulk substrate (B, examiner markup below) and an insulating layer (44, [0062]) between the semiconductor layer and the bulk substrate (fig. 3); a source region (46, [0063]) and a drain region (52, [0063]) disposed on the bulk substrate (fig. 3); an isolation structure (47, [0062]) extending through semiconductor layer (fig. 3); and a gate structure (66/72/68/70, [0065]) between the source region and the drain region (fig. 3, the gate structure is disposed on the semiconductor layer (fig. 3).
Tu737 does not explicitly teach an isolation structure extending through the insulating layer and the semiconductor layer and terminates in the bulk substrate.
Yan579 teaches an isolation structure (104, [0033]) extending through the insulating layer (103) and the semiconductor layer (105) and terminates in the bulk substrate ([0033], fig. 1-12) as a known alternative.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tu737 with that of Yan579 so that an isolation structure extending through the insulating layer and the 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

    PNG
    media_image1.png
    570
    765
    media_image1.png
    Greyscale


Regarding claim 3, Tu737 teaches wherein the isolation structure has a top surface that is coplanar with a top surface of the semiconductor layer (fig. 3).
Regarding claim 5, Tu737 teaches wherein the gate structure comprises a gate electrode (68) disposed on a gate stack, the gate stack being disposed on the semiconductor layer (fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tu737, as applied to claim 1 above, and further in view of Hsu et al. (US publication 2014/0339636 A1), hereinafter referred to as Hsu636.

Regarding claim 4, Tu737 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Tu737 does not explicitly teach wherein the isolation structure has a top surface that is completely covered by the gate structure.
Hsu636 teaches wherein the isolation structure (112 under gate 120) has a top surface that is completely covered by the gate structure (fig. 1b) as a known alternative.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tu737 with that of Hsu636 so that wherein the isolation structure has a top surface that is completely covered by the gate structure because it is a known alternative and would have been familiar to a person of ordinary skill in the art to increase breakdown voltage of the transistor ([0007]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tu737, as applied to claim 1 above, and further in view of Ito et al. (US publication 2016/0211367 A1), hereinafter referred to as Ito367.

Regarding claim 6, Tu737 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Tu737 does not explicitly teach wherein the gate structure and the semiconductor layer are of the same material.
Ito367 teaches wherein the gate structure and the semiconductor layer are of the same material (410 and 430 are p-type material, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tu737 with that of Ito367 so that wherein the gate structure and the semiconductor layer are of the same material to lower a first driving voltage applied on the source region and the drain region to a second voltage applied on the gate structure (ABSTRACT).

Allowable Subject Matter
Claims 2, 7-13, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828